IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-70,009-06 & WR-70,009-07


EX PARTE LADARYL DEWAYNE WADDLETON, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 007-1291-02 & 007-1292-02 
IN THE 7TH DISTRICT COURT
FROM SMITH COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges
of aggravated robbery and sentenced to fifty years' imprisonment in each case. The Twelfth Court
of Appeals affirmed his convictions. Waddleton v. State, 12-03-00409, 12-03-00410 (Tex.
App.-Tyler, Sept. 8, 2004, pet. ref'd) (not designated for publication)
	Applicant alleges, inter alia, that his lawyers were ineffective and that the trial court abused
its discretion. While his applications were pending in the trial court, Applicant supplemented his
applications on the appropriate form with three additional grounds for review. The trial court issued
findings of fact and conclusions of law addressing the claims presented in Applicant's original filings
and recommended that relief be denied, but made no findings addressing the supplemental grounds.
Based on the trial court's findings of fact and conclusions of law as well as this Court's independent
review of the entire record, we find that Applicant's claims are without merit. Therefore, we deny
relief on all claims. 	

Filed: March 24, 2010
Do not publish